DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the preliminary amendment filed October 23, 2019. As directed by the preliminary amendment: Claim 1 has been cancelled. Claims 2-21 are newly added and presently pending in this application.

Drawings Objections
The drawings are objected to because it appears Figures 7 and 9 have been mis-labeled as the element numbers do not correlate to the element numbers described in the specification, see ¶63-¶66. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The phrase “preoperative scan” described in claim 21 lacks antecedent basis/support in the specification.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the mandible" in ll. 2 and “the maxilla” in ll. 5.  There is insufficient antecedent basis for these limitations in this claim.

Claim 13 recites the limitations "the mandible" in ll. 2 and “the maxilla” in ll. 7.  There is insufficient antecedent basis for these limitations in this claim.
Claim 17 recites the limitation "the first position" in ll. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second position" in ll. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the third position" in ll. 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the fourth position" in ll. 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7, 9-12, 14-16, and 21 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tofflemire (US 2,481,177) in view of Parks (US 2006/0078849).

Next, Tofflemire has attaching a rubber band to the first plate (H+A) and the second plate (another H+A), the rubber band preventing movement of the mandible (figure 1) away from the maxilla (figure 1) (col. 4, ll. 55-63). Yet, Tofflemire lacks using a wire.
However, Parks teaches wires (27) or bands attaching to a first plate (10) and a second plate (another element 10), the wire preventing movement of the mandible away from the maxilla (¶5, ¶53, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute Tofflemire’s rubber bands with wires as taught by Parks, since such a modification is a mere substitution of one known element for another to yield predictable results, wherein rubber bands and wires are considered functional equivalents.

Regarding claim 4, the modified Tofflemire’s method has further comprising the step of attaching a second wire (another element 27 of Parks) to a third hook (considered as a third element 31 of Tofflemire) monolithically formed with the first plate (H+A of Tofflemire) and a fourth hook (considered as a fourth element 31 of Tofflemire) monolithically formed with the second plate (another H+A of Tofflemire).
Regarding claim 5, the modified Tofflemire’s method has wherein the first and second wires (elements 27 of Parks) cross each other (figure 1 of Tofflemire).
Regarding claim 6, the modified Tofflemire’s method has further comprising the step of bending a first stem (6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) the first hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire).
Regarding claim 7, the modified Tofflemire’s method has further comprising the step of bending a second stem (another element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) the second hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire). 
Regarding claim 8, Tofflemire discloses a surgical method comprising the steps of: bending (col. 6, ll. 5-20) a first plate (H+A) to the contour of the mandible (figure 1), 
Next, Tofflemire has attaching a rubber band to a first hook (31) monolithically formed with the first plate (H+A) (figures 1 and 4) and a second hook (another element 31) monolithically formed with the second plate (another H+A) (figures 1 and 4), the rubber band preventing movement of the mandible (figure 1) away from the maxilla (figure 1) (col. 4, ll. 55-63). Yet, Tofflemire lacks using a wire.
However, Parks teaches wires (27) or bands attaching to a first plate (10) and a second plate (another element 10), the wire preventing movement of the mandible away from the maxilla (¶5, ¶53, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute Tofflemire’s rubber bands with wires as taught by Parks, since such a modification is a mere substitution of one known element for another to yield predictable results, wherein rubber bands and wires are considered functional equivalents.
Regarding claim 9, the modified Tofflemire’s method has further comprising the step of attaching a second wire (another element 27 of Parks) to a third hook 
Regarding claim 10, the modified Tofflemire’s method has wherein the first and second wires (elements 27 of Parks) cross each other (figure 1 of Tofflemire).
Regarding claim 11, the modified Tofflemire’s method has further comprising the step of bending a first stem (6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) the first hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire).
Regarding claim 12, the modified Tofflemire’s method has further comprising the step of bending a second stem (another element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) the second hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire).
Regarding claim 13, Tofflemire discloses a surgical method comprising the steps of: bending (col. 6, ll. 5-20) a first plate (H+A) to the contour of the mandible (figure 1), determining a first position in the mandible for a first screw (3) (figure 1), inserting the first screw (3) through the first plate (H+A) into the first position (figures 1 and 2), determining a second position in the mandible for a second screw (considered as a second element 3) (figure 1), inserting the second screw (considered as a second element 3) through the first plate (H+A) into the second position (figures 1 and 2), bending (col. 6, ll. 5-20) a second plate (another H+A) to the contour of the maxilla (figure 1), determining a third position in the maxilla for a third screw (considered as a 
Next, Tofflemire has attaching a rubber band to the first plate (H+A) and the second plate (another H+A), the rubber band preventing movement of the mandible (figure 1) away from the maxilla (figure 1) (col. 4, ll. 55-63). Yet, Tofflemire lacks using a wire. 
However, Parks teaches wires (27) or bands attaching to a first plate (10) and a second plate (another element 10), the wire preventing movement of the mandible away from the maxilla (¶5, ¶53, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute Tofflemire’s rubber bands with wires as taught by Parks, since such a modification is a mere substitution of one known element for another to yield predictable results, wherein rubber bands and wires are considered functional equivalents.
Regarding claim 14, the modified Tofflemire’s method has wherein the attaching step includes attaching the first wire (27 of Parks) to a first hook (31 of Tofflemire) monolithically formed with the first plate (H+A of Tofflemire) and a second hook (considered as a second element 31 of Tofflemire) monolithically formed with second plate (another H+A of Tofflemire).

Regarding claim 16, the modified Tofflemire’s method has wherein the first and second wires (elements 27 of Parks) cross each other (figure 1 of Tofflemire).
Regarding claim 17, the modified Tofflemire’s method has further comprising the step of bending a first stem (6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) a first hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire), the bending of the first stem (6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) based upon the determining of the first position (figure 1 of Tofflemire) and the inserting of the first screw step including placing the first screw (3 of Tofflemire) through the first hole (figure 1 of Tofflemire).
Regarding claim 18, the modified Tofflemire’s method has further comprising the step of bending a second stem (another element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting (has been interpreted as indirect connection) a second hole (figure 1 of Tofflemire) to the first plate (H+A of Tofflemire), the bending of the second stem (another element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) based upon the determining of the second position (figure 1 of Tofflemire) and the 
Regarding claim 19, the modified Tofflemire’s method has further comprising the step of bending a third stem (considered as a third element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting a third hole (figure 1 of Tofflemire) to the second plate (another H+A of Tofflemire), the bending of the third stem (considered as a third element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) based upon the determining of the third position (figure 1 of Tofflemire) and the inserting of the third screw step including placing the third screw (considered as a third element 3 of Tofflemire) through the third hole (figure 1 of Tofflemire).
Regarding claim 20, the modified Tofflemire’s method has further comprising the step of bending a fourth stem (considered as a fourth element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) connecting a fourth hole (figure 1 of Tofflemire) to the second plate (another H+A of Tofflemire), the bending of the fourth stem (considered as a fourth element 6 of Tofflemire) (figures 2 and 8 of Tofflemire) (defined as “any long slender part” by Dictionary.com) based upon the determining of the fourth position (figure 1 of Tofflemire) and the inserting of the fourth screw step including placing the fourth screw (considered as a fourth element 3 of Tofflemire) through the fourth hole (figure 1 of Tofflemire). 

Claim 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tofflemire and Parks as applied to claim 13 above, and further in view of Kruger et al. (US 5,221,204), herein referred to as Kruger.
Regarding claim 21, the modified Tofflemire’s method discloses all the features/elements as claimed but lacks a detailed description on wherein the determining steps include utilizing a preoperative scan.
However, Kruger teaches determining placement of screws using preoperative scans (col. 4, ll. 57-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Tofflemire’s method with wherein the determining steps include utilizing a preoperative scan as taught by Kruger, since such a modification would allow the dentist/user to identify location of sinuses or any particular major nerve system in the area that must be avoided when determining where to place screws (col. 4, ll. 57-68).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, and 15 of U.S. Patent No. 8,118,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SI MING KU/Primary Examiner, Art Unit 3775